Exhibit 10.7

EMPLOYMENT AGREEMENT

Agreement made effective as of the 31st day of December, 2003 (the “2003
Agreement”) between PROGENICS PHARMACEUTICALS, INC., a Delaware corporation (the
“Corporation”) with its principal place of business at Old Saw Mill River Road,
Tarrytown, New York 10591 and PAUL J. MADDON (“MADDON”) residing at
                                  ,                                   , New York
10583 (the “Parties”).

RECITALS

A.    The Corporation is engaged in the business of developing and marketing
pharmaceutical products in the areas of oncology, virology and symptom
management and supportive care.

B.    MADDON is now serving as Chairman, Chief Executive Officer and Chief
Science Officer of the Corporation.

C.    The Corporation wishes to continue to employ MADDON as Chairman (subject
to Section 3.6 below), Chief Executive Officer and Chief Science Officer, and
MADDON wishes to continue to serve the Corporation in such capacities pursuant
to the terms of this 2003 Agreement.

AGREEMENT

In consideration of the facts mentioned above and the mutual promises set forth
below, the Parties agree as follows:

 

--------------------------------------------------------------------------------



 

1.      EMPLOYMENT.

The Corporation hereby employs MADDON as Chairman, Chief Executive Officer and
Chief Science Officer, and MADDON hereby agrees to serve the Corporation in such
capacities.

2.      TERM.

2.1      The “Term” as used herein shall mean the Initial Term plus any Renewal
Term.

2.2      This 2003 Agreement will be for a term of two (2) years (the “Initial
Term”), commencing on July 1, 2003, unless sooner terminated pursuant to
Section 8.

2.3      Provided MADDON is not in material default under this 2003 Agreement at
the time the Initial Term expires, this 2003 Agreement shall be renewed for one
(1) additional period of two (2) years (the “Renewal Term”), commencing on July
1, 2005, unless either the Corporation or MADDON gives written notice to the
other of its or his intention not to renew at least Ninety (90) days before the
end of the Initial Term or any Renewal Term. The Compensation Committee of the
Board of Directors of the Corporation (the “Board”) (the “Compensation
Committee”) will provide MADDON in writing with proposed terms relating to
salary and minimum options for the Renewal Term by February 1, 2005 to enable
the Parties, if necessary, to engage in good faith negotiations regarding the
proposed terms prior to the Ninety (90) day notice period provided herein.

 

-2-

--------------------------------------------------------------------------------





 

3.      EMPLOYEE’S DUTIES.

3.1      As Chairman and Chief Executive Officer, MADDON will have broad
management responsibilities for the activities of the Corporation. MADDON, while
Chairman and Chief Executive Officer, and, after relinquishing his position as
Chairman pursuant to Section 3.6 below, while Chief Executive Officer, shall
report directly and only to the Board, and all senior executives of the
Corporation shall report directly or indirectly to MADDON. As Chief Science
Officer, MADDON’s duties shall include, without limitation, formulating the
scientific strategies of the Corporation in conjunction with the Scientific
Advisory Board’s presenting such strategies to the Board for review and, subject
to approval of the Board, directing the implementation of such strategies, as
well as overseeing all aspects of the Corporation’s scientific operations.

3.2      Except as provided herein, MADDON will devote substantially all of his
business time and energies to the business and affairs of the Corporation during
the Term. MADDON’s existing outside activities are listed in a letter agreement
between MADDON and the Compensation Committee, effective as of December 31, 2003
(the “Letter Agreement”). MADDON may continue the activities listed in the
Letter Agreement, which shall be periodically updated to reflect any additional
professional activities approved by the Compensation Committee. MADDON shall
not, at any time during the Term, directly or indirectly, enter the employ of,
or render any service to, any person, partnership, association, corporation or
other entity other than the Corporation, without prior consent of the Board.

3.3      MADDON will use his best efforts, skill and abilities to promote the
Corporation’s interests and perform any duties that may be reasonably assigned
to him by the Board, consistent with his roles as Chairman (while he is the
Chairman), Chief Executive Officer and Chief Science Officer.

 

 

-3-

--------------------------------------------------------------------------------





 

3.4      MADDON consents and agrees to cooperate with the Corporation to
continue the Key-man life insurance on MADDON’s life and to increase such
insurance to such amount determined appropriate by the Board from time to time.

3.5      The Corporation shal1 use its best efforts to cause MADDON to be
nominated to the Board of Directors of the Corporation.

3.6      After the Board completes an external search for an appropriately
experienced retired pharmaceutical or biotechnology executive who is elected as
non-executive Chairman, MADDON shall relinquish his position as Chairman.

4.      REMUNERATION.

4.1      The Corporation will pay MADDON, for all services to be rendered under
this 2003 Agreement, an annual salary (“Salary”), payable in accordance with the
normal payroll policy of the Corporation, of Four Hundred Ninety Nine Thousand
Eight Hundred Fifty Nine Dollars and Four Cents ($499,859.04), adjusted as
hereinafter provided, for the Term.

4.2      Each January 1 during the Initial Term of this 2003 Agreement,
commencing on January 1, 2004, the annual Salary then in effect shall be
multiplied by 103% (or such higher percentage as the Board shall determine in
its sole discretion) and the product shall be the adjusted Salary for the next
succeeding twelve (12) month period during the Initial Term.



-4-

--------------------------------------------------------------------------------





 

4.3      During each year of the Term of this Agreement, MADDON may receive an
annual bonus payment reflecting his contribution to the Corporation and the
Corporation’s results in an amount the Compensation Committee determines
appropriate in its sole discretion. Such annual bonus shall be determined on a
calendar year basis and shall be paid between December and February, consistent
with the Corporation’s practice and schedule for the payment of bonuses to other
senior executives of the Corporation.

4.4      This 2003 Agreement will not be deemed abrogated or terminated if the
Corporation, in its discretion, determines to increase the Salary of MADDON for
any period of time, or if MADDON accepts an increase; but, except as
specifically provided in this 2003 Agreement, the Corporation shall have no
obligation to make any increase in the Salary above the 103% minimum increase
set forth in paragraph 4.2 above. Any increase in MADDON’s Salary by the
Corporation shall be incorporated into his annual Salary then in effect for
purposes of future payments of and adjustments to the Salary, and no reduction
in his salary shall be made without his written consent.

5.      STOCK OPTIONS.

5.1      As of June 29, 2003, and in addition to his interest in the
Corporation’s 1998 Non-Qualified Employee Stock Purchase Plan, MADDON is the
owner of 637,002 shares of Common Stock of the Corporation and options to
purchase 1,107,774 shares of such Common Stock, which the Corporation
acknowledges are fully vested in MADDON and exercisable (except for 33,000
milestone based options which were granted on July 1, 2002 and which are subject
to vesting and becoming exercisable in the future and 37,500 traditional options
which were granted on July 1, 2002 and which are subject to vesting and becoming
exercisable on December 22, 2003) and are not subject to any repurchase or other
restrictions except pursuant to applicable securities and other laws (the
“Existing Options”). The Corporation hereby agrees that for purposes of the
Existing Options, except as set forth above, the relevant written stock option
agreements shall apply to all such Existing Options, and nothing in this 2003
Agreement shall be construed or interpreted so as to govern the grant, vesting
or exercise of any Existing Options.



-5-

--------------------------------------------------------------------------------





 

5.2      Traditional Non-qualified Options. On June 30, 2003, the Corporation
granted to MADDON under the Corporation’s 1996 Stock Incentive Plan, as amended,
irrevocable options to purchase up to 112,500 shares of the Corporation’s Common
Stock (the “Traditional Options”) in the form of Non-qualified options (“NQOs”)
at an exercise price of $15.06 per share, representing the fair market value per
share of the Common Stock as of the close of business on June 30, 2003. Subject
to the forfeiture and acceleration provisions set forth below, the NQOs shall
have a duration of ten (10) years from June 30, 2003 and vest and become
exercisable as follows:

 

-6-

--------------------------------------------------------------------------------





Tranche Tranche
Exercisable as to Cumulative
Exercisable As of Vesting Date Shares % Total Vesting Date

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

June 30, 2004
28,125 25%
   28,125     Shares
June 30, 2005
28,125 25%
   56,250     Shares
June 30, 2006
28,125 25%
   84,375     Shares
June 30, 2007
28,125 25%
112,500     Shares
       

5.3      Milestone Based Options. In addition to the Traditional Options, on
June 30, 2003 the Corporation granted to MADDON under the Corporation’s 1996
Stock Incentive Plan, as amended, irrevocable NQOs to purchase up to 112,500
shares of the Corporation’s Common Stock at a price of $15.06 per share,
representing the fair market value per share of the Common Stock as of the close
of business on June 30, 2003 (the “Milestone Based Options”). The Milestone
Based Options shall vest nine (9) years and eleven (11) months from June 30,
2003, and have a duration of ten (10) years from June 30, 2003, except as
otherwise provided herein. In accordance with the terms of the Milestone Based
Options as set forth in the accompanying option award agreement, the vesting of
such options shall accelerate upon the achievement of certain clinical,
financial and operational milestones.

 

-7-

--------------------------------------------------------------------------------





 

5.4      Subsequent Option Grants. On June 30, 2004, the Corporation will grant
to MADDON irrevocable options to purchase up to 75,000 shares of the
Corporation’s Common Stock at an exercise price representing the fair market
value per share of the Common Stock as of the close of business on June 30, 2004
(the “Future Options”). Fifty percent (50%) of the Future Options shall, except
for the exercise price, be the same as the Traditional Options and shall vest
over four (4) years, with twenty-five percent (25%) thereof vesting on each of
the first, second, third and fourth anniversaries of June 30, 2004. The other
Fifty percent (50%) of the Future Options shall, except for the exercise price
and milestones, be the same as the Milestone Based Options and shall vest nine
(9) years and eleven (11) months from June 30, 2004; however, the vesting of
such options shall accelerate upon the achievement of certain milestones as set
forth in the relevant option award agreement. In addition, subject to the
performance of both MADDON and the Corporation, on June 30, 2004 the
Compensation Committee may grant MADDON additional Future Options (50% will,
except for the exercise price and the four year vesting period, which will start
on June 30, 2004, be the same as the Traditional Options and 50% will, except
for the exercise price and the milestones, be the same as the Milestone Based
Options) subject to the same terms and conditions as specified in this Section
5.4. If the Corporation is meeting its major business objectives in a timely
manner and MADDON is achieving a high standard of performance, both as
determined by the Compensation Committee in its sole discretion (provided that
the Compensation Committee shall set such performance objectives by February 15,
2004 in its sole discretion after consultation with MADDON), then the minimum
target level for any such additional Future Options will be 75,000 shares of the
Corporation’s Common Stock. The milestones in the Future Options shall be set by
the Compensation Committee in the exercise of its reasonable discretion after
consultation with MADDON.

 

-8-

--------------------------------------------------------------------------------





 

5.5      General Terms of Options. The general terms and conditions governing
Traditional Options and the Milestone Based Options are set forth in written
stock option agreements that were previously executed and delivered to MADDON
and any general terms and conditions governing Future Options will be set forth
in written stock option agreements executed and delivered to MADDON at the time
of such grant (collectively, the “Options”). The option agreements provide,
among other things, that in the event MADDON wishes to exercise the exercisable
portion of an option, MADDON shall send written notice to the Corporation
specifying a date (not later than twenty (20) business days and not earlier than
the next business day following the date such notice is given) for the closing
of such purchase. The exercise price of the Options may be paid by MADDON in
cash or by the delivery of Common Stock of the Corporation that has been held
for more than six (6) months. In the latter case the fair market value of the
Common Stock delivered, determined by reference to the last reported sales price
of the Common Stock on the NASDAQ National Market (or such other exchange as may
be the principal exchange on which the Corporation’s Common Stock is listed) on
the last day prior to such exercise on which trading occurred, will be applied
to the exercise price.

5.6      Acceleration of Exercise Schedule Upon a Change in Control. All Options
shall vest and become fully exercisable immediately upon any “Change in Control”
. For purposes of this Agreement, a “Change in Control” shall mean:



-9-

--------------------------------------------------------------------------------





 

   

(i)      a change in the composition of the Board such that during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Corporation to effect a
transaction described in clause (ii) or (iii) of this paragraph) whose election
by the Board or nomination for election by the Corporation’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the members thereof;

(ii)      the approval by the stockholders of the Corporation of a merger,
consolidation, reorganization or similar corporate transaction, whether or not
the Corporation is the surviving corporation in such transaction, in which
outstanding shares of Common Stock are converted into (A) shares of stock of
another company, other than a conversion into shares of voting common stock of
the successor corporation (or a holding company thereof) representing more than
50% of the voting power of all capital stock thereof outstanding immediately
after the merger or consolida­tion, or (B) other securities (of either the
Corpora­tion or another company) or cash or other property; or

(iii)      any “Person” (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as modified and used in
Sections 13(d) and 14(d) thereof, except that such term shall not include (1)
the Corporation, (2) a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities or (4) a corporation
owned, directly or indirectly, by the shareholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation, who is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation (not including in the securities Beneficially Owned by such Person
any securities acquired directly from the Corporation) representing 30% or more
of the voting power of all capital stock thereof outstanding, excluding any
Person who is an officer or director of the Corporation or who becomes such a
Beneficial Owner in connection with a transaction described in subparagraph (ii)
of this Section 5.6, or

 

 

-10-

--------------------------------------------------------------------------------



 

 

(iv)      the approval by the stockholders of the Corporation of (A) the sale or
other disposition of all or substantially all of the assets of the Corpora­tion,
or (B) a complete liquidation or dissolution of the Corporation.

   

5.7      No Options shall be subject to any limitations under any stock option
plan or otherwise in the post-employment period during which such Options may be
exercised, except as provided in Section 8 hereof.

5.8      Notwithstanding the foregoing, in the event of a conflict between the
provisions of any Option agreement described in Sections 5.2 through 5.7 (the
Traditional Options, the Milestone Based Options and the Future Options) and
this 2003 Agreement, the terms of this 2003 Agreement shall prevail.

6.      EMPLOYEE BENEFITS.

6.1      During the Term of this 2003 Agreement, MADDON shall be eligible to
participate in all employee benefit plans and programs of the Corporation in
which other senior executives of the Corporation are eligible to participate
from time to time, including, without limitation, any qualified or non-qualified
pension, 401(k), profit sharing and savings plans, any welfare benefit plans
(including, without limitation, medical, dental, vision and health plans and
disability and group life insurance coverages) (hereafter, collectively, the
“Welfare Benefits”), subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and programs. MADDON shall
be entitled to participate in such plans and programs on terms no less favorable
to MADDON than those on which senior executives of the Corporation generally
participate. Without limiting the generality of the foregoing, the Corporation
shall provide MADDON with such long-term disability and life insurance benefits
as are made generally available to senior executives of the Corporation.



 

-11-

--------------------------------------------------------------------------------



 

6.2      During the Term of this 2003 Agreement, MADDON shall be entitled to
such fringe benefits and perquisites as are made generally available to senior
executives of the Corporation from time to time. Notwithstanding the foregoing,
in each calendar year of the Term MADDON shall accrue four weeks’ paid vacation.
In each calendar year commencing with the calendar year ending December 31,
2003, MADDON may carry over and use up to two weeks of such vacation during the
next calendar year.

6.3      MADDON acknowledges and agrees that the Corpora­tion does not guarantee
the adoption or continuance of any particular employee benefit plan or program
or other fringe benefit during the terms of this Agreement, and participation by
MADDON in any such plan or program shall be subject to the rules and regulations
applicable thereto.

7.      REIMBURSEMENT OF EXPENSES.

The Corporation shall provide MADDON with reimbursement of all reasonable travel
(including car leasing expenses) and other business expenses and disbursements
incurred by MADDON in the performance of his duties under this 2003 Agreement,
upon proper accounting in accordance with the Corporation’s normal practices and
procedures for reimbursement of business expenses.



-12-

--------------------------------------------------------------------------------





 

8.      TERMINATION.

8.1      The Term and this 2003 Agreement, except those provisions specified to
survive termination, shall termi­nate before the expiration date set forth above
in Section 2 on the occurrence of the earlier of the following:

8.1.1      On the dissolution of the Corpora­tion;

8.1.2      On the death or disability of MADDON. Disability shall mean the
failure by MADDON, because of illness or incapacity, to render for One Hundred
Twenty (120) days consecutively or One Hundred Eighty (180) days cumulatively
during any twelve (12) month period of the Term, services of the character
contemplated by this 2003 Agreement;

8.1.3      On the dismissal of MADDON for Good Cause. For purposes of this 2003
Agreement, “Good Cause” shall mean:

   

(i)      the continual failure to perform substantially his duties with the
Corporation or follow the reasonable instructions of the Board (other than any
such failure(s) resulting from incapacity due to physical or mental illness)
after a demand in writing is delivered to MADDON by the Board, specifying the
claimed basis of such failure(s) and providing MADDON with a sixty (60) day
opportunity to cure;

     

 

-13-

--------------------------------------------------------------------------------



 

   

(ii)      conviction of a felony or a guilty or nolo contendere plea with
respect thereto;

(iii)      habitual drunkenness or habitual use of illegal narcotics;

(iv)      excessive absenteeism not related to sick leave or vacations (but only
after sixty (60) days prior written notice is received by MADDON from the Board)
followed by a repetition of such excessive absenteeism;

(v)      continuous conflict of interest after MADDON receives notice in writing
from the Board;

(vi)      material breach of any of the Corporation’s written policies that are
material to the business or reputation of the Corporation and applicable to
senior executives of the Corporation or any of the material provisions of this
2003 Agreement; or

(vii) engagement in illegal conduct that is directly and materially injurious to
the Corporation;

     

provided, however, that in addition to any and all notices specified in this
Section 8.1.3, any dismissal for Good Cause shown must be effected by the Board
after a Board meeting for which MADDON has at least (10) days prior written
notice and at which MADDON has the opportunity to have counsel present to
represent him in connection with the issues concerning such removal for Good
Cause;

8.1.4      On the dismissal of MADDON without cause (that is, for any reason the
Corporation shall determine other than for Good Cause shown or death or
disability); and

8.1.5      On the resignation of MADDON.

8.2.1     Upon termination of the Term and this 2003 Agreement at the expiration
of the Initial Term or Renewal Term, the following shall occur:



 

-14-

--------------------------------------------------------------------------------



 

   

a.    If (x) the Corporation proposes salary and option grant terms for the
Renewal Term that are reasonably consistent with this 2003 Agreement (i.e., an
annual minimum salary increase of three percent (3%), an initial grant on July
1, 2005 of 75,000 traditional options (which will, except for the exercise price
and the four year vesting period which will start on July 1, 2005, be the same
as the Traditional Options) and 75,000 milestone based options (which will,
except for the exercise price and the milestones, be the same as the Milestone
Based Options) and an additional grant on July 1, 2006 of at least 75,000
options and a minimum target of an additional 75,000 options) and such terms are
proposed to be incorporated in this 2003 Agreement, but MADDON rejects the
Corporation’s proposal and either party delivers to the other party a notice of
non-renewal pursuant to Section 2 hereof or (y) the Term ends at the end of the
Renewal Term, MADDON shall (i) be entitled to receive any salary, expense
reimbursements or other amounts from the Corporation then due but unpaid (which
in the case of the salary shall be prorated to the date of termination) together
with such annual bonus in respect of the period from the end of the period in
respect of which the last annual bonus was paid to such date of termination, as
the Compensation Committee determines appropriate in its sole discretion as
contemplated by Section 4.3 (an “Ending Bonus”), and (ii) have the right to
exercise the Options granted pursuant to Section 5 hereof in accordance with
Section 5 hereof, except that if MADDON’s employment by the Corporation shall
cease for any reason upon the termination of the Term or thereafter, except as
set forth below any Options not vested at the date such employment shall cease
shall be forfeited.

 

-15-

--------------------------------------------------------------------------------



 

   

b.      If (x) the Corporation does not propose terms for a Renewal Term and
either party delivers to the other party a notice of non-renewal pursuant to
Section 2 hereof or (y) the Corporation proposes salary and option grant terms
for a Renewal Term that are not reasonably consistent with this 2003 Agreement
(see Section 8.2.1(a)) and MADDON delivers to the Corporation a notice of
non-renewal pursuant to Section 2 hereof (either (x) or (y) a “Specified
Non-Renewal”), MADDON shall (i) be entitled to receive any salary, expense
reimbursements or other amounts from the Corporation then due but unpaid (which
in the case of the salary shall be prorated to the date of termination), (ii) be
paid a lump sum amount equal to the sum of MADDON’s current annual Salary plus
the average annual regular bonus paid to MADDON over the three (3) years
preceding the year in which such termination occurs (the “Average Bonus”), (iii)
for a period of one (1) year following such termination, continue to receive all
Welfare Benefits (or the cash equivalent thereof, which shall be the same level
of Welfare Benefits as offered by the Corporation that can be obtained by MADDON
privately (hereafter, the “Welfare Cash Equivalent”) in the discretion of the
Corporation) described in Section 6 hereof, (iv) be fully vested with all of the
Traditional Options granted under Section 5 hereof, (v) have the right to
exercise any Traditional Options in accordance with Section 5, and (vi) have the
right to exercise any Milestone Based Options vested or whose vesting shall
accelerate in accordance with Section 5 hereof within two and one-half (2.5)
years from the date of termination (or the end of the acceleration period under
Section 5, if earlier) in accordance with Section 5 hereof and the balance of
such Milestone Based options not so vested or vesting within such period shall
be forfeited.

 



-16-

--------------------------------------------------------------------------------





 

8.2.2      Upon the dismissal of MADDON for Good Cause or on the resignation of
MADDON other than for Good Reason (as defined below), MADDON shall (i) be
entitled to receive any salary, expense reimbursements or other amounts from the
Corporation then due but unpaid (which in the case of the salary shall be
prorated to the date of termination), (ii) have the right to exercise any
Milestone Based Options then vested in MADDON only for a period of three (3)
months after the date of termination, (iii) have the right to exercise any other
Options then vested in MADDON in accordance with Section 5 hereof, and (iv) any
Options not vested at the date of termination shall be forfeited.

 

 

-17-

--------------------------------------------------------------------------------





 

8.2.3      Upon the termination of the Term and this 2003 Agreement on the death
or disability of MADDON, MADDON’s estate or MADDON, as the case may be, shall
(i) be entitled to receive any salary, expense reimbursements or other amounts
from the Corporation then due but unpaid (which in the case of the salary shall
be prorated to the date of termination) together with an Ending Bonus, (ii) for
a period of two years following such termination, continue to receive all
Welfare Benefits (or the Welfare Cash Equivalent thereof, in the discretion of
the Corporation) described in Section 6 hereof, (iii) have the right to exercise
the Traditional Options vested in MADDON in accordance with Section 5, (iv) have
the right to exercise any Milestone Based Options vested or whose vesting shall
accelerate in accordance with Section 5 hereof within one year from the date of
termination (or the end of the acceleration period under Section 5, if earlier)
in accordance with Section 5 hereof and the balance of such Milestone Based
Options not so vested or vesting within such period shall be forfeited, and
(v) any Traditional Options not vested at the date of termination shall be
forfeited.

 

 

-18-

--------------------------------------------------------------------------------



 

8.2.4      Upon termination of the Term and this 2003 Agreement on the dismissal
of MADDON without Good Cause during the Term hereof or on the resignation of
MADDON for Good Reason, MADDON shall (i) be entitled to receive any salary,
expense reimbursements and other amounts from the Corporation then due but
unpaid (which in the case of the salary shall be prorated to the date of
termination) together with an Ending Bonus, (ii) be paid a lump sum amount equal
to two times the sum of MADDON’s current annual Salary and the Average Bonus,
(iii) for a period of two years following such termination, continue to receive
all Welfare Benefits (or the Welfare Cash Equivalent thereof, in the discretion
of the Corporation) described in Section 6 hereof, (iv) be vested with all of
the Options granted under Section 5 hereof, (v) have the right to exercise any
Traditional Options in accordance with Section 5, and (vi) have the right to
exercise any Milestone Based Options in accordance with Section 5 hereof.
Notwithstanding the foregoing, in the event that (x) within two (2) years after
a Change in Control MADDON is dismissed without Good Cause or MADDON resigns for
Good Reason or (y) within three (3) months preceding a Change in Control MADDON
is dismissed without Good Cause, all of the terms of this Section 8.2.4 shall
apply, except that the lump sum payment in (ii) above shall be three (3) times
(not two times) and the Welfare Benefits (or the Welfare Cash Equivalent
thereof, in the discretion of the Corporation) shall continue for three (3)
years (not two years).

 

-19-

--------------------------------------------------------------------------------





 

8.3      For the purposes of this Agreement, “Good Reason” shall exist if there
shall occur (a) a material diminution during the Term in MADDON’s position,
title, responsibilities, authority or reporting relationship from that provided
for in this 2003 Agreement (including his failure to be a director of the
Corporation other than by reason of his resignation), (b) a material breach by
the Corpora­tion of its obligations under this Agreement, that contin­ues after
notice in writing to the Corporation specifying such breach for sixty (60) days
or such longer period (not to exceed sixty (60) additional days) as is required
for the Corporation to effect a cure or remedy of the situation or (c) the
Corporation’s material adverse change to the directors and officers insurance
arrangement applicable to MADDON on June 30, 2003 or the terms of the
Indemnification Agreement entered into between the Corporation and MADDON dated
as of June 1, 1995.

 

 

-20-

--------------------------------------------------------------------------------



 

8.4      All lump sum payments to MADDON contemplated under any provision of
Section 8 of this 2003 Agreement shall be payable no later than ten (10)
calendar days following the event triggering the Corporation’s obligation to
make such lump sum payment. All other payments from the Corporation to MADDON
pursuant to any provision of Section 8 of this 2003 Agreement shall be payable
in accordance with the Corporation’s policies and the terms of any applicable
Welfare Benefits or any other Corporation plan.

8.5      The Corporation agrees that if MADDON’s employment with the Corporation
is terminated during the Term for any reason whatsoever, MADDON is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to him by the Corporation pursuant to this 2003 Agreement. Furthermore, the
amount of any payment or benefit provided for in this 2003 Agreement shall not
be reduced by any compensation earned by MADDON or benefit provided to him as
the result of employment by another employer or otherwise. In addition, the
amounts payable hereunder shall not be subject to setoff, counterclaim,
recoupment, defense or any other right which the Corporation may have against
MADDON or others, except upon obtaining by the Corporation of a final
nonappealable judgment against MADDON.



-21-

--------------------------------------------------------------------------------





8.6     (a)     If it shall be determined that any amount paid, distributed or
treated as paid or distributed by the Corporation (or by any individual, entity
or group effecting a change in ownership or control of the Corporation within
the meaning of Code Section 280G) to or for the benefit of MADDON (whether paid
or payable or distributed or distributable pursuant to the terms of this 2003
Agreement or otherwise, including but not limited to payments in an employment
agreement or otherwise to MADDON), but determined without regard to any
additional payments required under this provision (the “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
(the “Code”) or any similar or successor tax that may hereafter be imposed by
the Code or any similar state or local tax provision or any interest or
penalties are incurred by MADDON with respect to such excise tax (such excise
tax, together with any such interest and penalties, hereafter collectively
referred to as the “Excise Tax”), then MADDON shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by MADDON of all federal, state and local taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income and employment taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax, imposed upon the Gross-Up Payment, MADDON
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

Notwithstanding the foregoing, if it shall be determined that MADDON is entitled
to a Gross-Up Payment, but if the Payment (other than that portion valued under
Q&A 24(c) of the final regulations under Section 280G of the Code (the “Stock
Vesting Value”)) (the “Cash Payment”) is reduced by the minimum amount necessary
such that the receipt of the Payment would not give rise to any excise tax (the
“Reduced Payment”) and the Reduced Payment (other than the Stock Vesting Value)
would not be less than 90% of the Cash Payment, then no Gross-Up Payment shall
be made to MADDON and the Cash Payment, in the aggregate, shall be reduced to
the Reduced Payment (other than the Stock Vesting). If the Reduced Payment is to
be effective, payments shall be reduced as mutually agreed between the
Corporation and MADDON.



-22-

--------------------------------------------------------------------------------



 

(b)     Subject to the provisions of subsection (c) hereof, all determinations
required to be made under this Section 8.6, including whether and when a
Gross-Up Payment is required and the assumptions to be utilized in arriving at
such determination, and whether the Payment shall be reduced in the event and
manner provided herein, shall be made by a nationally recognized accounting firm
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Corporation and to MADDON within fifteen (15) business days of the
receipt of notice from MADDON that there has been a Payment, or such earlier
time as is reasonably requested by the Corporation (collectively, the
“Determination”). All fees and expenses of the Accounting Firm shall be borne
solely by the Corporation. The Accounting Firm shall be selected by the
Corporation, subject to the consent of MADDON which consent shall not be
unreasonably withheld. The Accounting Firm shall not be an accounting firm
serving as accountant or auditor for the individual, entity or group effecting
the change in ownership or control of the Corporation. Any Gross-Up Payment
determined pursuant to this Section 8.6 shall be paid by the Corporation to
MADDON within five (5) days of the receipt of the Determination. If the
Accounting Firm determines that no Excise Taxes are payable by MADDON or that
the Payment should be reduced as prescribed herein, it shall furnish MADDON with
a written opinion that failure to report the Excise Tax on MADDON’s applicable
federal income tax return would not result in the imposition of a negligence or
similar penalty, or the basis for determining that the Payment should be reduced
as provided herein. The Determination by the Accounting Firm shall be binding
upon the Corporation and MADDON. As a result of any uncertainty in the
application of Section 4999 of the Code at the time of the Determination, it is
possible that Gross-Up Payments which will not have been made by the Corporation
should have been made (“Underpayment”) consistent with the calculations required
to be made hereunder. In the event that the Corporation exhausts its remedies
pursuant to this Section 8.6 or otherwise determines to make the Payment
contemplated hereunder and MADDON thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayments shall be promptly paid
by the Corporation to or for the benefit of MADDON.

 

 

-23-

--------------------------------------------------------------------------------



 

(c)     MADDON shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would require payment by the
Corporation of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after MADDON is informed in
writing of such claim and shall apprise the Corporation of the nature of such
claim and the date on which such claim is requested to be paid. MADDON shall not
pay such claim prior to the expiration of the thirty (30) day period following
the date on which MADDON gives such notice to the Corporation (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Corporation notifies MADDON in writing prior to the expiration
of such period that it desires to contest such claim, MADDON shall: (i) give the
Corporation any information reasonably requested by the Corporation relating to
such claim; (ii) take such action in connection with contesting such claim as
the Corporation shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Corporation; (iii)
cooperate with the Corporation in good faith in order to effectively contest
such claim; and (iv) permit the Corporation to participate in any proceeding
relating to such claim; provided, however, that the Corporation shall bear and
pay directly all costs and expenses (including attorney’s fees and any
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold MADDON harmless, on an after-tax basis, for any Excise
Tax or income or employment tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses, and provided further that if the Corporation directs MADDON to pay
such claim and sue for a refund, the Corporation shall advance the amount of
such payment to MADDON, on an interest-free basis, and shall indemnify and hold
MADDON harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided further that any extension of the statute of limitations relating
to payment of taxes for MADDON’s taxable year with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Corporation’s control of the contest shall be limited
to issues with respect to which a Gross-Up Payment would be payable hereunder
and MADDON shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority, so
long as such action does not have a material adverse effect on the contest being
pursued by the Corporation.

 

 

 

-24-

--------------------------------------------------------------------------------



 

(d)     If, after the receipt by MADDON of an amount advanced by the Corporation
pursuant to this Section 8.6, MADDON becomes entitled to receive, and receives,
any refund with respect to such claim (including by reason of a redetermination
of the value of any accelerated vesting of stock options held by MADDON pursuant
to Treasury Reg. Section 1.280G-1 Q/A 33), MADDON shall (subject to the
Corporation’s complying with the requirements of this Section 8.6), promptly pay
to the Corporation the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by
MADDON of an amount advanced by the Corporation pursuant to this Section 8.6, a
determination is made that MADDON shall not be entitled to any refund with
respect to such claim and the Corporation does not notify MADDON in writing of
its intent to contest such denial of refund prior to the expiration of thirty
(30) days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

(e)     The respective obligations and rights of the Corporation and MADDON
under this Section 8.6 shall survive any termination of MADDON’s employment and
the termination of this 2003 Agreement.



 

-25-

--------------------------------------------------------------------------------



 

9.      COVENANT NOT TO COMPETE AND NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.

9.1      During or after the Term of this 2003 Agreement and/or MADDON’s
employment by the Corporation, MADDON shall not without the Corporation’s prior
written consent use or disclose any “Proprietary Information” (as defined in
Section 10.1.1) or any other confidential information relat­ing to the
Corporation (including, but not limited to, data on which patents have been
applied for or issued or other proprietary intellectual property, customer
lists, finan­cial information, sales and marketing data), or its business,
obtained during the course of his employment.

9.2      MADDON shall not during the Term hereof and for a period of one (1)
year after the expiration or earlier termination of the Term, directly or
indirectly, own, manage, operate, or control, any business in competi­tion with
or substantially similar to the type of business conducted by the Corporation,
and will not render services, directly or indirectly, to any “Conflicting
Organization” (as herein­after defined), provided, however, that the period
shall only run for six (6) months (not one year) if the termination of
employment occurs within two (2) years after, or three (3) months before, a
Change in Control. The foregoing shall not apply to the ownership by MADDON of
less than One percent (1%) of the securities of a publicly traded organization.
“Conflicting Organization” means any person or organization engaged in or about
to become engaged in servicing, production, marketing or selling of, a
“Conflicting Product” (as hereinafter defined); provided, however, the foregoing
shall not prohibit MADDON from working for a division or other business unit of
an organization involved with a Conflicting Product provided such division or
business unit is not itself involved with a Conflicting Product. “Conflicting
Product” means any product, process, or service, in existence or under
development, of any person or organization other than the Corporation that is
substantially similar to or competes with a product, process, or service of the
Corporation, in existence or under development at the time of termination. In
the event that (i) the Corporation terminates MADDON’s employment under this
Agreement without Good Cause during the term hereof, (ii) MADDON terminates his
employment for Good Reason, or (iii) there is a Specified Non-Renewal, MADDON’s
obligation under the foregoing with respect to non-competition with the
Corporation for a period of one (1) year after such termination shall no longer
be applicable.



 

-26-

--------------------------------------------------------------------------------



 

9.3      During and for a period of one (1) year after the Term of this 2003
Agreement and/or MADDON’s employment by the Corporation, MADDON shall not
solicit or induce any employees of the Corporation to leave the Corporation to
work for any entity or person engaged in the same business as the Corporation,
either directly or indirectly.

10.      PROPRIETARY INFORMATION.

10.1      MADDON understands that the Corporation possesses and will continue to
possess “Proprietary Information” (as defined below) and/or “Inventions” (as
defined below) that have been created, discovered, or developed, or have
otherwise become known to the Corporation.



 

-27-

--------------------------------------------------------------------------------



 

 

10.1.1      For purposes of this Agreement, particularly for this Section 10,
“Proprietary Information” shall include, but not be limited to, trade secrets,
processes, formulae, data and know-how, improvements, “Inventions” (as defined
below), techniques, marketing plans, strategies, forecasts and customer lists,
including without limitation, information created, discovered, developed or made
known by MADDON and within the scope of this 2003 Agreement or to MADDON during
the period of or arising out of his retention by the Corporation, and/or in
which property rights have been assigned or otherwise conveyed to the
Corporation, which information has commercial value in the business in which the
Corporation is engaged. “Proprietary Information” shall not include information
that is now known by or is or becomes available to the public or otherwise is or
becomes generally known in the trade or industry, other than through the breach
of this 2003 Agreement by MADDON.

10.1.2      For purposes of this 2003 Agreement, particularly for this
Section 10, “Inventions” shall mean any improvements, inventions, formulae,
processes, tech­niques, know-how and data, whether or not patentable, made or
conceived or reduced to practice or learned by MADDON, either alone or jointly
with others, during the period of his employment (whether or not during normal
working hours), together with all patent applications, patents, copyrights and
reissues thereof that may at any time be granted for or upon any such
improvements, inventions, formulae, processes, techniques, know-how or data,
and/or during the twelve (12) months immediately following termination of his
employment which:

     

 

 

 

-28-

--------------------------------------------------------------------------------



 

   

a.      are within the scope of the duties to be performed by MADDON under this
2003 Agreement and are related to or useful in the business of the Corporation,
or

b.      result from tasks assigned to MADDON by the Corporation, or

c.      are funded by the Corporation, or

d.      result from use of premises owned, leased or contracted for by the
Corporation.

     

 
10.2      In consideration of his employment by the Corporation and the
compensation received by MADDON from the Corporation, MADDON agrees as follows:



   

10.2.1      All Proprietary Information including, but not limited to, all
“Inventions” as defined above, shall be the sole property of the Corporation and
its assigns and MADDON assigns to the Corporation any rights he may have or
acquire in all Proprietary Information.

10.2.2      All documents, data, records, apparatus, equipment, and other
physical property, whether or not pertaining to Proprietary Information,
furnished to MADDON by the Corporation or produced by MADDON or others in
connection with his employment, shall be and remain the sole property of the
Corporation and shall be returned promptly to the Corporation as and when
requested by the Corporation. At the Corporation’s request, MADDON shall return
and deliver all such property upon termination of his employment with the
Corporation for any reason and MADDON will not take with him any such property
or any reproduction of such property upon such termination but this shall not
apply to MADDON’s personal diaries and papers provided same do not contain
information relating to Proprietary Information or Inventions.

     

 

 

-29-

--------------------------------------------------------------------------------





 

 

10.2.3      MADDON will promptly disclose all Inventions to the Corporation, or
any persons designated by it. Such disclosures shall continue for one (1) year
after termination of this 2003 Agreement with respect to anything that would be
an Invention if made, conceived, reduced to practice or learned during the Term.

10.2.4      The Inventions shall become and remain the property of the
Corporation, whether or not patent applications are filed thereon. Upon request
and at the expense of the Corporation, MADDON shall make application through the
patent attorneys or agents of the Corporation for letters patent of the United
States and any and all other countries at the reasonable discretion of the
Corporation on the Inventions and to assign all such applications to the
Corporation or its order immediately, all without additional payment, during
MADDON’s period of employment by the Corporation and for one year after the
termination of employment. MADDON shall give the Corporation, its attorneys and
agents all reasonable assistance in preparing and prosecuting such applications
and, on request of the Corporation, MADDON shall execute all papers and do all
things, at the Corporation’s sole expense, that may be reasonably necessary to
protect the rights of the Corporation and vest in it or its assigns the
inventions, applications, and letters patent herein contemplated.

     





-30-

--------------------------------------------------------------------------------



 

11.      RETURN OF DOCUMENTS.

On the expiration or earlier termination of the Term or MADDON’s resignation,
discharge or earlier departure from the Corporation, MADDON shall promptly
surrender to the Corporation all of the Corporation’s books, records, documents
and customer lists and/or other of the Corporation’s materials or records he may
have in his possession, including but not limited to the materials described in
Section 10.2.2.

12.      INDEMNIFICATION AND INSURANCE.

The Corporation shall provide MADDON with the same indemnification provisions
and directors and officers insurance as that which is provided to other
directors and senior executives of the Corporation. Notwithstanding anything in
this 2003 Agreement to the contrary, the Indemnification Agreement entered into
between the Corporation and MADDON dated as of June 1, 1995 shall remain in full
force and effect.

13.      REMEDIES.

13.1      MADDON agrees that his services are of a special, unique and
extraordinary character, that it would be extremely difficult to replace such
services, and that, in the event of a breach or threatened breach of any of the
pro­visions of this 2003 Agreement, the Corporation will not have an adequate
remedy at law. Accordingly, the Corporation shall be entitled to enforce such
provisions by means of injunctive relief as may be available to restrain MADDON
and any business, firm, partnership, individual, corpora­tion or entity
participating in such breach or threatened breach from the violation of the
provisions hereof, without thereby waiving any other legal or equitable remedies
available to the Corporation. Likewise, MADDON shall be entitled to enforce the
provisions of this Agreement by means of injunctive relief as may be available
to restrain the Corporation from the violation or threatened violation of the
provisions hereof, without thereby waiving any other legal or equitable remedies
available to him.





-31-

--------------------------------------------------------------------------------



 

13.2      If any of the covenants contained in this Agreement or any part
thereof is held to be unenforceable because of the duration thereof or the area
or scope covered thereby, the parties hereby agree that the court making such
determination shall have the power to reduce the duration, area and/or scope of
such covenant so that in its reduced form, the covenant shall be enforceable.

14.      TRANSFER AND ASSIGNMENT.

This 2003 Agreement shall be binding upon and inure to the benefit of (i)
MADDON, his legal representatives, heirs, and distributees, and (ii) the
Corporation, its successors, affiliates and assigns. The term “Corporation” as
used in this 2003 Agreement will include all such successors, affiliates and
assigns.

15.      MODIFICATIONS.

This 2003 Agreement (including the option agreements and Indemnification
Agreement referenced herein) contains the entire agreement of the Parties and
the Parties have made no other agreements, representations or warranties
relating to the subject matter of this 2003 Agreement. No modification,
amendment or waiver of all or any part of this 2003 Agreement will be valid
unless made in writing and signed by the Parties.



 

-32-

--------------------------------------------------------------------------------



 

16.      NOTICES.

Any notices required or permitted to be given under this Agreement must be in
writing, by certified mail, return receipt requested to the Parties, at the
addresses given herein.

17.      ADVERSE PUBLIC STATEMENTS AND DISCLOSURES.

The Parties hereto agree that at no time during or subsequent to the Term of
this Agreement will either party directly or indirectly make or facilitate the
making of any adverse public statements or disclosures with respect to the other
(including, with respect to the Corporation, regarding its business or
securities or its Board, management or other personnel), except such truthful
statements as may be required pursuant to statute, legal proceeding or other
enforcement or regulatory proceeding, process or requirement.

18.      WAIVER AND BREACH.

The waiver or breach of any term or condition of this 2003 Agreement will not be
deemed to constitute the waiver of any other breach of the same or any other
term or condition.



 

-33-

--------------------------------------------------------------------------------



 

19.      GOVERNING LAW AND JURY TRIAL WAIVER.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within that State. The Parties agree that the courts of the State of New York
shall have exclusive jurisdiction of all actions arising out of or relating in
any way to this 2003 Agreement or any breach thereof, agree to waive trial by
jury and expressly consent to personal jurisdiction in the courts of the State
of New York.

20.      SEVERABILITY.

In the event that any provision or portion of this 2003 Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this 2003 Agreement shall be unaffected thereby and
shall remain in full force and effect to the fullest extent permissible by law
and in accordance with the original intent of the Parties.



-34-

--------------------------------------------------------------------------------



 

21.      EMPLOYMENT AGREEMENT DATED AS OF DECEMBER 22, 1998 SUPERSEDED.

Effective as of July 1, 2003, this 2003 Agreement supersedes the Employment
Agreement between MADDON and the Corporation dated as of December 22, 1998,
which superseded the Employment Agreement between MADDON and the Corporation
dated as of December 15, 1993.



PROGENICS PHARMACEUTICALS, INC.



By: /s/Robert A. McKinney
      Vice President, Finance &
      Administration



/s/Paul J. Maddon                
PAUL J. MADDON



-35-

--------------------------------------------------------------------------------